Franklin App. No. 00AP-837, 146 Ohio App.3d 496, 2001-Ohio-3986. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. On March 4, 2002, this court stayed further proceedings in this case and ordered appellee/cross-appellant to file a notice with this court upon the termination of the automatic stay under the Bankruptcy Code.
IT IS ORDERED by the court, sua sponte, that appellee/cross-appellant file a notice advising this court of the status of the bankruptcy case, within 15 days of the date of this entry.